Citation Nr: 0928106	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
degenerative disc disease with lumbar spondylosis.

2.  Entitlement to service connection for depression and 
anxiety.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1971 to March 
1973.

This matter comes before the Board of Veteran's appeals 
(Board) on appeal from September 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).

The Veteran claims entitlement to service connection for 
depression secondary to his back disability.  The veteran has 
been provided with notice of the information and evidence 
required to substantiate a claim for direct service 
connection for depression and anxiety but has not been 
provided with notice of the information and evidence 
necessary to substantiate a claim for service connection on a 
secondary basis.  On remand, the veteran should be provided 
with notice of the information and evidence required to 
substantiate his claim.


The Veteran was provided with a Supplemental Statement of the 
Case in March 2009.  In a response submitted in March 2009, 
the Veteran indicated that he had additional evidence to 
submit in support of his claim and requested a 30-day period 
to submit such evidence.  The Veteran's appeal was certified 
to the Board prior to the expiration of the 30-day waiting 
period.  In order to ensure that all due process requirements 
are met, the RO should give the veteran another opportunity 
to present any additional evidence pertinent to the claim on 
appeal.

The claims file shows that the Veteran requested a copy of 
his VA claims file in the November 2005.  The Veteran 
requested a copy of his records again in the April 2009 SSOC 
notice response.  A copy of the claims file should be 
provided to the Veteran on remand.  

The Veteran asserts that he sustained a back injury during 
service while rappelling.  The Veteran's personnel file may 
contain pertinent information regarding his claim.   
Accordingly, on remand the Veteran's personnel file should be 
obtained and associated with the claims file. 

The issue of entitlement to service connection for depression 
and anxiety, claimed as secondary to the Veteran's back 
condition, is in inextricably intertwined with the claim of 
entitlement to service connection for cervical and lumbar 
degenerative disc disease with lumbar spondylosis.  
Therefore, appellate consideration of that issue will be 
deferred pending the additional development described below.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing 
him of the information and evidence 
required to substantiate a claim for 
service connection for depression and 
anxiety secondary to cervical and lumbar 
degenerative disc disease with lumbar 
spondylosis.  The notice should advise the 
Veteran of what information and evidence 
the veteran is to provide and what 
information and evidence VA will attempt 
to obtain on behalf of the Veteran.

2.  The RO should take appropriate action 
on the Veteran's request for a copy of his 
VA claims file as requested in November 
2005 and April 2009.      

3.  Obtain the Veteran's personnel file 
from the NPRC and associate it with the 
claims file. 

4.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

